Name: Commission Regulation (EEC) No 2183/87 of 22 July 1987 on the sale at a price fixed in advance of unprocessed currants from the 1986 harvest held by Greek storage agencies
 Type: Regulation
 Subject Matter: prices;  plant product;  marketing;  trade policy;  Europe
 Date Published: nan

 No L 203/ 14 Official Journal of the European Communities 24. 7. 87 COMMISSION REGULATION (EEC) No 2183/87 of 22 July 1987 on the sale at a price fixed in advance of unprocessed currants from the 1986 harvest held by Greek storage agencies Committee for Products processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The Greek storage agencies listed in Annex I shall undertake the sale of unprocessed currants from the 1986 harvest, the qualities and prices of which are stated in Annex II . 2. Applications to purchase shall be submitted in writing to each storage agency in question at the head ­ quarters of Idagep, 241 Acharnon Street, GR-Athens. 3 . Informations on the quantities and the places where the products are stored may be obtained by those concerned from the addresses given in Annex I. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1928/87 (2), and in particular Article 8 (8 ) thereof, Having regard to Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetables (3), and in particular Article 6 ( 1 ) thereof, Whereas the Greek storage agencies have, pursuant to Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unpro ­ cessed dried grapes and figs by storage agencies (4), as amended by Regulation (EEC) No 344/86 (*), purchased unprocessed currants from the 1986 harvest ; whereas in the light of the situation on the market in dried grapes the currants should be offered for sale at prices fixed in advance for processing within the Community for consumption ; whereas the selling shall take place in accordance with the provisions of Regulation (EEC) No 626/85 ; Whereas when fixing the sale price it must be taken into consideration that the products are no longer eligible for production aid ; Whereas the processing security provided for in Article 6 ( 1 ) of Regulation (EEC) No 626/85 shall be fixed at such a level that any abuse can be avoided ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 2 The processing security provided for in Article 6 ( 1 ) of Regulation (EEC) No 626/85 shall be 20 ECU per 100 kilograms net. Article 3 This Regulation shall enter into force on 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49 , 27 . 2 . 1986, p. 1 . (2) OJ No L 183, 3 . 7 . 1987, p. 32 . (3) OJ No L 123, 9 . 5 . 1984, p. 25 . (4) OJ No L 72, 13 . 3 . 1985 , p . 7 . O OJ No L 41 , 18 . 2 . 1986, p . 15 . 24 . 7 . 87 Official Journal of the European Communities No L 203/ 15 ANNEX I List of storage agencies referred to in Article 1 of this Regulation 1 . ASO, Mezonos 241 , Patras , Greece . 2 . Panegialios Enosis Sineterismon, Egion, Greece . 3 . Enosis Georgikon Sineterismon Zakynthou, Zakynthos, Greece. 4 . Enosis Georgikon Sineterismon Olympia Ilias, Pyrgos , Greece . 5 . Kentriki Syneteristiki Enosi Prostasias Georgikon Proionton nomou Messinias, Kalamata, Greece. ANNEX II Qualities and prices of the unprocessed currants from the 1986 harvest referred to in Article 1 Category ECU/100 kg net 1 . 'Shade', Eghion region 81,376 2. 'Select Sun', Eghion region 79,654 3 . 'Shade', Corinth region 79,081 4. 'Select Sun', Corinth region 76,746 5 . 'Regular' Eghion region 75,637 6. 'Select Sun ' from Patras, the Triphilias , and Pylias Ionian Islands, the Prefecture of Ilias, 74,605 7 . 'Regular', Corinth region l 74,605 8 . 'Select Sun', remainder of Messenia 73,456 9 . 'Regular', from Patras , the Ionian Islands, the Prefecture of Ilias, Triphi ­ lias and Pylias 72,309 10 . 'Regular', remainder of Messenia 71,161 11 . 'Regular', other regions 65,078